pocket-dial: definition of pocket-dial in Oxford dictionary (Amcrican English) (US)

ABOUT HELP LOG lN

MNSGEL:§§; Eng|iSh n

oxford Dictionaries

 

Synonyms Grammar¢ Explore¢

US Engnsh_

 

home US English pocket-dial Most popular in the
US E
Defmition of pocket-dial in English: 1~ mic drop
See how a bottle 2. janky
becomes a new - 3. harambee
pair of jeans at pocket- dlal 4. ba|ayage
,WmToBeRecyded_o,g Non‘h American /nforma/ 5~ Saudade
= trending

VERB (pocket-dials, pocket-dia|ing,
pocket-dialed ; British pocket-dia|s,

rizqu §§;L’}¥f§,'jf pocket-dialling, pocket-dialled)

WORD OF THE DAY

antepart

Give your garbage another llfe.
Recvde- [wm-i oBJEcT]

(3 |nadvertent|y call (someone) on a mobile
phone in one’s pocket, as a result of um
pressure being accidentally applied to a
button or buttons on the phone:

   

http://www.oxforddictionaries.com/us/de§niiion/american_english/pocket-dial?q-j)ocket+dial[S/24/2016 4:32:29 PM]

pocket-dial: definition of pocket-dial in Oxford dictionary (Amen`can English) (US)

'he pocket-dialed his main girl and she heard

 

everything' Nearby words
More example sentences pocket Watch
_ pocket-burner
NOUN pocket-dial
(pocket dia|) pocket-filled
An inadvertent call made on a mobile pocket'ho°p

phone in one’s pocket, as a result of
pressure being applied accidentally to a
button or buttons on the phone:
’deputies said a pocket dial to 911 led them
to an undem_ge drinking party'

More example sentences

For editors and proofreaders

SyllabiHcation: pock-et-di-al

Deiinition of pocket-dial in:
0 British & World English dictionary

 

What do you find interesting
about this word or phrase?

Comments that don't adhere to our Commun/'ty Gu/'delines

may be moderated or removed.

http://www.oxforddictionaries.com/us/definition/american_english/pocket-dial?qq)ocket*'dial[8/24/2016 4:32:29 PM]

pocket-dial: definition of pocket-dial in Oxford dictionary (Amen`can English) (US)

QL:NK

W l l l l l l 1
CONNECT|NG A”EK|CA

Get YOU/'

FREE Phone
+

FREE Service

G;`.~'ul"1‘1)u'\! B¢_'l ' clll:\ Pm;',{mz'n

Gei Yours Now >

'dldc to vlew alludth

     
     

: English(us) j ()X_FORD

UNIVERSITY PRESS

© 2016 Oxford University Press Contact us Privacy policy & legal notice Browse dictionary Help About

http://www.oxforddictionaries.com/us/de§nition/american_english/pocket-dial?qq)ocket*'dial[8/24/2016 4:32:29 PM]